Information to identify the case:
Debtor 1              Gary S Bell                                                    Social Security number or ITIN   xxx−xx−8616

                      First Name    Middle Name   Last Name                          EIN    _ _−_ _ _ _ _ _ _

Debtor 2              Kenya D Bell                                                   Social Security number or ITIN   xxx−xx−1826
(Spouse, if filing)
                      First Name    Middle Name   Last Name                          EIN    _ _−_ _ _ _ _ _ _

United States Bankruptcy Court Northern District of Illinois

Case number: 17−05397




Order of Discharge                                                                                                                  12/18


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:

               Gary S Bell                                                   Kenya D Bell

               If the trustee has filed and served a notice pursuant to Bankruptcy Rule 3002.1(f), and no statement is timely filed by
               the mortgagee in response, the mortgage addressed by the notice is deemed to be fully current as of the date of the
               notice.


               December 2, 2020                                              For the court:          Jeffrey P. Allsteadt, Clerk
                                                                                                     United States Bankruptcy Court



Explanation of Bankruptcy Discharge in a Chapter 13 Case

This order does not close or dismiss the case.                                Most debts are discharged
                                                                              Most debts are covered by the discharge, but not all.
                                                                              Generally, a discharge removes the debtors' personal
Creditors cannot collect discharged debts                                     liability for debts provided for by the chapter 13 plan.
This order means that no one may make any                                     In a case involving community property: Special rules
attempt to collect a discharged debt from the                                 protect certain community property owned by the debtor's
debtors personally. For example, creditors cannot                             spouse, even if that spouse did not file a bankruptcy
sue, garnish wages, assert a deficiency, or                                   case.
otherwise try to collect from the debtors personally
on discharged debts. Creditors cannot contact the                             Some debts are not discharged
debtors by mail, phone, or otherwise in any                                   Examples of debts that are not discharged are:
attempt to collect the debt personally. Creditors
who violate this order can be required to pay                                        ♦ debts that are domestic support obligations;
debtors damages and attorney's fees.
However, a creditor with a lien may enforce a                                        ♦ debts for most student loans;
claim against the debtors' property subject to that
lien unless the lien was avoided or eliminated. For
example, a creditor may have the right to foreclose                                  ♦ debts for certain types of taxes specified in 11
a home mortgage or repossess an automobile.                                            U.S.C. §§ 507(a)(8)( C), 523(a)(1)(B), or
                                                                                       523(a)(1)(C) to the extent not paid in full under
This order does not prevent debtors from paying                                        the plan;
any debt voluntarily. 11 U.S.C. § 524(f).


                                                                                           For more information, see page 2




Form 3180W                                                    Chapter 13 Discharge                                      page 1
    ♦ debts that the bankruptcy court has                       ♦ debts for restitution, or damages,
      decided or will decide are not discharged                   awarded in a civil action against the
      in this bankruptcy case;                                    debtor as a result of malicious or willful
                                                                  injury by the debtor that caused
                                                                  personal injury to an individual or the
    ♦ debts for restitution, or a criminal fine,                  death of an individual; and
      included in a sentence on debtor's criminal
      conviction;
                                                                ♦ debts for death or personal injury
                                                                  caused by operating a vehicle while
    ♦ some debts which the debtors did not                        intoxicated.
      properly list;

                                                         In addition, this discharge does not stop
    ♦ debts provided for under 11 U.S.C. §               creditors from collecting from anyone else who
      1322(b)(5) and on which the last payment           is also liable on the debt, such as an insurance
      or other transfer is due after the date on         company or a person who cosigned or
      which the final payment under the plan             guaranteed a loan.
      was due;


    ♦ debts for certain consumer purchases                This information is only a general
      made after the bankruptcy case was filed if         summary of a chapter 13 discharge; some
      obtaining the trustee's prior approval of           exceptions exist. Because the law is
      incurring the debt was practicable but was          complicated, you should consult an
      not obtained;                                       attorney to determine the exact effect of
                                                          the discharge in this case.




Form 3180W                               Chapter 13 Discharge                              page 2
                                                              United States Bankruptcy Court
                                                               Northern District of Illinois
In re:                                                                                                                 Case No. 17-05397-JBS
Gary S Bell                                                                                                            Chapter 13
Kenya D Bell
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0752-1                                                  User: mrivera                                                               Page 1 of 3
Date Rcvd: Dec 02, 2020                                               Form ID: 3180W                                                            Total Noticed: 33
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Dec 04, 2020:
Recip ID                 Recipient Name and Address
db/jdb                 + Gary S Bell, Kenya D Bell, 9907 S. Claremont, Chicago, IL 60643-1826
25457103                 Caliber Home Loans, Inc., c/o Manley, Deas & Kochalski, LLC, P.O. Box 165028, Columbus, Ohio 43216-5028
25372624               + Chicago Municipal Emp, Attn:Collections/Bankruptcy, 18 S Michigan Ave Ste 1000, Chicago, IL 60603-3209
26285826                 LVNV Funding, LLC its as assignee of, MW-EW Financing Trust I, Resurgent Capital Services, PO Box 10587, Greenville, SC
                         29603-0587
25457104                 Manley Deas Kochalski LLC, Caliber Home Loans, Inc, P.O. Box 165028, Columbus OH 43216-5028
25372629               + Sofi Lending Corp, 375 Healdsburg Ave Ste 280, Healdsburg, CA 95448-4151
25708186               + Toyota Motor Credit Corporation, PO Box 9013, Addison, Texas 75001-9013
25372632                 Wells Fargo Home Mortgage, Written Correspondence Resolutions, Mac#2302-04e- Pob 10335, Des Moines, IA 50306

TOTAL: 8

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
tr                     + Email/Text: bncnotice@tvch13.net
                                                                                        Dec 03 2020 03:39:00      Tom Vaughn, 55 E. Monroe Street, Suite 3850,
                                                                                                                  Chicago, IL 60603-5764
25372617               + EDI: AMEREXPR.COM
                                                                                        Dec 03 2020 03:48:00      Amex, Correspondence, Po Box 981540, ElPaso,
                                                                                                                  TX 79998-1540
25396199               + EDI: AISACG.COM
                                                                                        Dec 03 2020 03:48:00      Attn: Capital One Auto Finance,, Capital One,
                                                                                                                  N.A. Department, Ascension Capital Group, P.O.
                                                                                                                  Box 165028, Irving, TX 75016-5028
25372618               + EDI: TSYS2.COM
                                                                                        Dec 03 2020 03:48:00      Barclays Bank Delaware, 100 S West St,
                                                                                                                  Wilmington, DE 19801-5015
25372619               + Email/Text: ECMBKMail@Caliberhomeloans.com
                                                                                        Dec 03 2020 03:40:00      Caliber Home Loans, Inc, Attn: Cash Operations,
                                                                                                                  Po Box 24330, Oklahoma City, OK 73124-0330
25372620               + EDI: CAPITALONE.COM
                                                                                        Dec 03 2020 03:48:00      Capital One, Po Box 30285, Salt Lake City, UT
                                                                                                                  84130-0285
25372622               + EDI: CAPONEAUTO.COM
                                                                                        Dec 03 2020 03:48:00      Capital One Auto Finance, Attn: Bankruptcy Dept,
                                                                                                                  Po Box 30258, Salt Lake City, UT 84130-0258
25415860               + EDI: AIS.COM
                                                                                        Dec 03 2020 03:53:00      Capital One Auto Finance c/o AIS, Portfolio
                                                                                                                  Services, LP fka AIS Data, Services dba
                                                                                                                  Ascension Capital Group, 4515 N Santa Fe Ave.
                                                                                                                  Dept. APS, Oklahoma City, OK 73118-7901
25395236               + EDI: AISACG.COM
                                                                                        Dec 03 2020 03:48:00      Capital One Auto Finance, a division of Capital
                                                                                                                  On, P.O. Box 165028, Irving, TX 75016-5028
25372625               + EDI: WFNNB.COM
                                                                                        Dec 03 2020 03:48:00      Comenity Capital Bank/HSN, Po Box 182125,
                                                                                                                  Columbus, OH 43218-2125
25372623                  EDI: JPMORGANCHASE
                                                                                        Dec 03 2020 03:48:00      Chase Card, Attn: Correspondence, Po Box 15298,
                                                                                                                  Wilmington, DE 19850
25762252                  Email/PDF: resurgentbknotifications@resurgent.com
                                                                                        Dec 03 2020 04:01:00      LVNV Funding, LLC its successors and assigns
District/off: 0752-1                                               User: mrivera                                                          Page 2 of 3
Date Rcvd: Dec 02, 2020                                            Form ID: 3180W                                                       Total Noticed: 33
                                                                                                            as, assignee of MW-EW Financing Trust I,
                                                                                                            Resurgent Capital Services, PO Box 10587,
                                                                                                            Greenville, SC 29603-0587
25372626              + Email/Text: bk@lendingclub.com
                                                                                   Dec 03 2020 03:39:00     Lending Club Corp, 71 Stevenson St, Suite 300,
                                                                                                            San Francisco, CA 94105-2985
25372627              + Email/Text: bnc@nordstrom.com
                                                                                   Dec 03 2020 03:38:15     Nordstrom Fsb, Correspondence, Po Box 6555,
                                                                                                            Englewood, CO 80155-6555
25372628              + Email/Text: bnc@nordstrom.com
                                                                                   Dec 03 2020 03:38:15     Nordstrom/td Bank, 13531 E Caley Ave,
                                                                                                            Englewood, CO 80111-6505
25779912                 EDI: PRA.COM
                                                                                   Dec 03 2020 03:48:00     Portfolio Recovery Associates, LLC, Successor to
                                                                                                            BARCLAYS BANK DELAWARE, (NFL
                                                                                                            EXTRA POINTS), POB 41067, Norfolk, VA
                                                                                                            23541
25779899                 EDI: PRA.COM
                                                                                   Dec 03 2020 03:48:00     Portfolio Recovery Associates, LLC, Successor to
                                                                                                            CAPITAL ONE BANK, N.A., (CAPITAL ONE
                                                                                                            BANK, N.A.), POB 41067, Norfolk, VA 23541
25779901                 EDI: PRA.COM
                                                                                   Dec 03 2020 03:48:00     Portfolio Recovery Associates, LLC, Successor to
                                                                                                            CAPITAL ONE BANK, N.A., (DIRECT
                                                                                                            MERCHANTS BANK), POB 41067, Norfolk, VA
                                                                                                            23541
25563984                 EDI: Q3G.COM
                                                                                   Dec 03 2020 03:48:00     Quantum3 Group LLC as agent for, Comenity
                                                                                                            Capital Bank, PO Box 788, Kirkland, WA
                                                                                                            98083-0788
25777409              + Email/Text: specialservicing@sofi.com
                                                                                   Dec 03 2020 03:40:00     Sofi Lending Corp, One Letterman Dr Bldg A Ste
                                                                                                            4700, San Francisco, CA 94129-1512
25372630              + EDI: RMSC.COM
                                                                                   Dec 03 2020 03:48:00     Synchrony Bank/Amazon, Po Box 965064,
                                                                                                            Orlando, FL 32896-5064
25372631              + EDI: TFSR.COM
                                                                                   Dec 03 2020 03:48:00     Toyota Motor Credit Corporation, P.O. Box
                                                                                                            105386, Atlanta, GA 30348-5386
25719754              + EDI: AIS.COM
                                                                                   Dec 03 2020 03:53:00     Verizon, by American InfoSource LP as agent,
                                                                                                            4515 N Santa Fe Ave, Oklahoma City, OK
                                                                                                            73118-7901
25427844              + EDI: WFFC.COM
                                                                                   Dec 03 2020 03:48:00     Wells Fargo Bank, N.A., Attention: Payment
                                                                                                            Processing, MAC# X2302-04C, 1 Home Campus,
                                                                                                            Des Moines, IA 50328-0001
25427809              + EDI: WFFC.COM
                                                                                   Dec 03 2020 03:48:00     Wells Fargo Bank, N.A., Default Document
                                                                                                            Processing, MAC# N9286-01Y, 1 Home Campus,
                                                                                                            Des Moines, IA 50328-0001

TOTAL: 25


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
25372621        *+            Capital One, Po Box 30285, Salt Lake City, UT 84130-0285

TOTAL: 0 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
District/off: 0752-1                                             User: mrivera                                                          Page 3 of 3
Date Rcvd: Dec 02, 2020                                          Form ID: 3180W                                                       Total Noticed: 33

complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Dec 04, 2020                                       Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on December 2, 2020 at the address(es) listed
below:
Name                            Email Address
Arthur Czaja
                                on behalf of Debtor 1 Gary S Bell arthur@czajalawoffices.com

Crystal V Caceres
                                on behalf of Creditor WELLS FARGO BANK N.A. ILBankruptcy@dallegal.com

Michael J Kalkowski
                                on behalf of Creditor Wells Fargo Bank N.A. mkalkowski@logs.com, LOGSECF@logs.com

Michael N Burke
                                on behalf of Creditor Wells Fargo Bank N.A. mburke@logs.com, LOGSECF@logs.com

Steven C Lindberg
                                on behalf of Creditor WELLS FARGO BANK N.A. bankruptcy@fallaw.com

Todd J Ruchman
                                on behalf of Creditor Caliber Home Loans Inc. amps@manleydeas.com

Tom Vaughn
                                ecf@tvch13.net ecfchi@gmail.com


TOTAL: 7
